Citation Nr: 1112227	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-50 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for scoliosis of the lumbar spine, claimed as back injury.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for urinary tract infection.

5.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1995 to April 1998.     

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Tiger Team in Cleveland, Ohio, which, inter alia, denied service connection for the issues currently on appeal.  The claims folder was subsequently returned to the VA RO in New Orleans, Louisiana.

In January 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  The transcript of the hearing has been associated with the claim and has been reviewed.

In a December 2009 rating decision, the New Orleans RO granted service connection for bipolar disorder, but the Veteran did not appeal either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that further development of the evidence is required.

In this case, private treatment records regarding treatment for the Veteran's claimed disabilities have been identified by the Veteran and need to be obtained.  In this regard, in September 2006 and November 2008, the Veteran submitted VA Forms 21-4142, identifying and authorizing the release of treatment records from the military and from private physicians, including, but not limited to, W. Bloom, M.D.; Hampton Behavioral Health Center; Naval Recruit Training Center; Oberle Chiropractic Clinic; T. Trainor, M.D.; A. Gopal, M.D.; Slidell Memorial Medical Center; and T. A. Connell, M.D.  She also identified additional private physicians from whom she currently receives treatment during the January 2011 videoconference hearing.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record of diagnosis and treatment for the disabilities currently on appeal may be relevant to the Veteran's claims for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, VA examinations are needed to determine the current nature, severity, and etiology of the Veteran's alleged disabilities that are currently on appeal.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With regard to the Veteran's lumbar spine disorder, a review of her service treatment records (STRs) reveals multiple complaints of low back pain in 1996 and 1997.  Notations were made that she had been diagnosed with mild scoliosis.  Other diagnoses included low back pain, scoliosis with back strain, paravertebral muscle spasm, and low back pain with scoliosis.  Her separation examination dated in April 1998 also noted mild scoliosis.  Post-service, there are indications that the Veteran continues to complain of, and received treatment for, lumbar spine symptomatology and has been diagnosed with lumbar radiculopathy.  See private treatment records from Premier Pain Center.  Furthermore, she has submitted statements from private physicians indicating that she has suffered from back pain since 1996 or 1997, during her time in service, and that her back symptomatology developed while she was in the service.  See statements from R. Brinkman, M.D., dated in December 2010; and N. Kerkow, M.D., dated in November 2010.  Thus, given that the Veteran complained of low back pain and other symptomatology and received diagnoses of low back disorders during service, current complaints of and treatment for a back disorder, and the positive nexus statements from her private physicians, a VA examination and opinion are needed to determine the current nature and etiology of any low back disorder, including whether it was incurred in or, if pre-existing service, aggravated by service.

With regard to the Veteran's gastrointestinal disorder and irritable bowel syndrome, STRs show that she complained of abdominal pain, cramping, and tenderness on a few occasions during service.  Additionally, she had spit up blood on one occasion, indicated that she had a history of a bleeding ulcer since age 16, and was diagnosed with gastritis.  She was subsequently diagnosed with enteritis on another occasion after complaining about cramping and pain with urination.  On her April 1998 separation examination Report of Medical History, the Veteran also reported a history of frequent indigestion and stomach trouble.  She also has testified that she experienced severe stomach aches during service.  See January 2011 videoconference hearing transcript.  Post-service, treatment records show continued complaints of, and treatment for, abdominal pain.  See, e.g., private treatment records from J. Nugent, M.D., dated in March 2007.  A June 2010 VA treatment record also shows that the Veteran has spastic colon and experiences diarrhea for 24 hours at least four times a week.  As for a nexus between the Veteran's alleged gastrointestinal disorder and irritable bowel syndrome, a December 2010 statement from G. E. Caillouet, Sr., M.D., indicated that a review of the Veteran's STRs revealed a diagnosis of irritable bowel syndrome, which appeared to imply that the diagnosis of irritable bowel syndrome was made during service.  Thus, given that the Veteran complained of abdominal pain and cramping and received diagnoses of gastritis and enteritis during service, current complaints of and treatment for abdominal pain and spastic colon, and the positive nexus statement from her private physician, a VA examination and opinion are needed to determine the current nature and etiology of any gastrointestinal disorder and irritable bowel syndrome, including whether they were incurred in service.

In reference to the Veteran's urinary tract infection, a review of the STRs shows that the Veteran complained of pain with urination and blood in her urine on a few occasions during service.  She was diagnosed with a kidney infection.  During the January 2011 videoconference hearing, the Veteran also testified that she was required to hold her bladder for long periods of time, and that an urologist informed her that she had an inflamed urethra.  She reported receiving treatment for urinary tract infections approximately once every three months.  She also has submitted a statement from her physician, D. L. Samuel, M.D., indicating that holding the bladder for long periods of time may cause damage to the bladder.  See statement from D. L. Samuel, M.D., dated in December 2010.  Thus, a VA examination and opinion are needed to determine the current nature and etiology of any urinary track or bladder infections or disorder, and to determine whether any such disorder is related to service, including the complaints of painful or bloody urination and diagnosis of kidney infection during service.

Finally, with regard to the Veteran's fibromyalgia, she has testified that she experienced pains throughout her body during service.  See January 2011 videoconference hearing transcript.  In this regard, as a layperson, the Veteran is competent to report the symptoms she experienced during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  Post-service treatment records indicate that she has been diagnosed with fibromyalgia.  Furthermore, a December 2010 statement from G. E. Caillouet, Sr., M.D., appeared to imply that the Veteran had been diagnosed with fibromyalgia during service.  Thus, a VA examination and opinion are needed to determine the current nature and etiology of any fibromyalgia, and to determine whether any such disorder is related to service.
   
Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment for the lumbar spine, a gastrointestinal disorder, irritable bowel syndrome, urinary tract infection, and fibromyalgia dated from the date of the Veteran's discharge from service in April 1998 until the present from the appropriate VA medical center (VAMC).  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Contact the Veteran to identify all private physicians from whom she has received treatment for her scoliosis or other lumbar spine disorder, gastrointestinal disorder, irritable bowel syndrome, urinary tract infection, and fibromyalgia.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

3.  Arrange for the Veteran to undergo a VA orthopedic examination by an appropriate specialist to determine the nature and extent of her scoliosis or any other lumbar spine disorder and the etiology of any such disorder(s).  The claims file must be made available for review of her pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has scoliosis, lumbar radiculopathy, or any other lumbar spine disorder, and if so, whether any such disorder(s) was/were at least as likely as not (50 percent or more probable) incurred in or aggravated by service.  In making this determination, the examiner is to consider the many occasions during service when the Veteran complained of low back pain and other symptomatology.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim. 

4.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and extent of her gastrointestinal disorder and the etiology of any such disorder.  The claims file must be made available for review of her pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has a gastrointestinal disorder, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) related to her military service, including when she complained of abdominal pain and cramping, split up blood, and was diagnosed with gastritis and enteritis.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim. 

5.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and extent of her irritable bowel syndrome or spastic colon, and the etiology of any such disorder.  The claims file must be made available for review of her pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has irritable bowel syndrome, spastic colon, or another related disorder, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) related to her military service, including when she complained of abdominal pain and cramping, split up blood, and was diagnosed with gastritis and enteritis.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim. 

6.  Then, arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and extent of her urinary tract infection or an inflamed urethra and the etiology of any such disorder.  The claims file must be made available for review of her pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has urinary tract infection, an inflamed urethra, a bladder disorder, or any other related disorder, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) related to her military service, including when she complained of painful urination and blood in her urine, and was diagnosed with a kidney infection.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim. 

7.  Finally, arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and extent of her fibromyalgia and the etiology of any such disorder.  The claims file must be made available for review of her pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has fibromyalgia, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) related to her military service, including her alleged complaints of pains in her body.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim. 

8.  Readjudicate the Veteran's claim for service connection for scoliosis of the lumbar spine, claimed as back injury; her claim for service connection for a gastrointestinal disorder; her claim for service connection for irritable bowel syndrome; her claim for service connection for urinary tract infection; and her claim for service connection for fibromyalgia in light of the VA examinations provided and any additional evidence received since the December 2009 statement of the case.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 

be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


